DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions

Applicant’s election of claims 1-4, 6-10 with traverse in the reply filed on 06/16/2022 is acknowledged. The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden. This is not found persuasive since the species require a different field of search (e.g., searching different subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/16/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Huang (US 2020/0220005 A1).

Regarding claim 1, HUANG discloses, 

    PNG
    media_image1.png
    474
    746
    media_image1.png
    Greyscale

A high-voltage semiconductor device (Fig. 3), comprising: 
a MOS transistor (LT1, [0049]), comprising; 
a semiconductor substrate (321, para [0051]) of a first conduction type (321  maybe P-type or N-type, para [0051], either of which maybe first conduction type, para [0039]); 
a well (322, para [0050]) of a second conduction type (conductivity of 322), the opposite of the first conduction type (322 has the first conductivity type, see para [0053], and 321 maybe the opposite conductivity type i.e. second conductivity type  since 321 maybe either P-type or N-type, para [0051] , para [0039]), formed on the semiconductor substrate;
a body (325, para [0053]) of the first conduction type (325 has the second conductivity type, para [0053], which is the same  conductivity type of the substrate 321 i.e. claimed first conduction type as defined), formed on the well; 
a doped source (328, para [0054]) of the second conduction type (328 have the first conductivity type, see para [0054], which is the same conduction type of the well 322 i.e. claimed second conduction type) , formed on the body and electrically connected to the body; 
and a control gate (327, para [0050]) formed above the body, for controlling electric connection between the doped source and the well; 
and a Schottky barrier diode (SD1, para [0049]), comprising: 
a metal (331, para [0056]), functioning to be an anode of the Schottky barrier diode, contacting the well to form a Schottky barrier junction therebetween (331 contacting Scottky semiconductor layer 332 which is the portion of the well 322 with which schottky barrier junction is formed and as  marked by dotted boundary inside 322 and are  formed by same process, para [0056], Fig. 3).

Regarding claim 2, HUANG discloses the high voltage semiconductor device of claim 1 and further disclose, wherein the MOS transistor comprises: a doped drain (329, Para [0050]) formed on the well, wherein the doped drain electrically floats on the well (329 floats since there is no interlayer connection to electrically connect it to a certain voltage level similar way as described in specification  para [0025]).

Regarding claim 3, HUANG discloses the  high voltage semiconductor device of claim 2 and further disclose, wherein, in light of a top view, the Schottky barrier diode is formed inside a Schottky region (332, Fig. 3) surrounded by the doped drain (329).

Regarding claim 4, HUANG discloses the  high voltage semiconductor device of claim 2 and further
wherein, in light of the top view, the doped drain (329, Fig. 3) surrounds an isolation region (333, para [0056]) surrounding the Schottky region (332).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Huang et al and further in view of Chiu et al. (US 2018/0190808 A1) in view of Lin et al. ( US 2015/0214850 A1).

Regarding claim 10, Huang discloses a high voltage semiconductor device of claim 1 but does not explicitly disclose, 
A synchronous rectification controller in a form of an integrated circuit and in use of a power supply with a transformer and a synchronous rectification switch, wherein the transformer has a secondary winding connected in series with the synchronous rectification switch, the synchronous rectification controller comprising: a drive node coupled to the synchronous rectification switch, wherein the synchronous rectification controller drives the synchronous rectification switch via the drive node to control electrical connection between the secondary winding and a power line; a high-voltage node, coupled to a channel of the synchronous rectification switch; a……., wherein the high-voltage node is electrically connected to the anode, and the body to an operating voltage capacitor; wherein the high-voltage semiconductor device is controlled to charge the operating voltage capacitor.
But Chiu discloses,

    PNG
    media_image2.png
    409
    631
    media_image2.png
    Greyscale

A synchronous rectification controller in a form of an integrated circuit (16, Fig. 3) and in use of a power supply (12, para  [0024]) with a transformer (20) and a synchronous rectification switch (SR switch 22), wherein the transformer has a secondary winding (20s) connected in series with the synchronous rectification switch, the synchronous rectification controller comprising: a drive node (DRV, para [0025] ) coupled to the synchronous rectification switch , wherein the synchronous rectification controller drives the synchronous rectification switch via the drive node to control electrical connection between the secondary winding and a power line (VIN, see para [0025]);a high-voltage node (detection pin DET which is connected to drain node of high-voltage MOSFET 100 of Fig. 1A/1B, para [0026]), coupled to a channel of the synchronous rectification switch (see para [0025]);…… and the high-voltage semiconductor device (100)… wherein the high-voltage node (DET) is electrically connected to the anode (Anode A as marked in Fig. 3 above), …..;

And Lin discloses,
 Synchronous rectification controller 42 connected  to an operating voltage capacitor 17 to charge the capacitor (Fig. 3, para [0016]-[0018]) and used to timing control of a synchronous rectifier controller used in power supply (para [0002]).


    PNG
    media_image3.png
    268
    424
    media_image3.png
    Greyscale


It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to  configure Huang’s high voltage semiconductor device of claim 1  such that a synchronous rectification controller in a form of an integrated circuit and in use of a power supply with a transformer and a synchronous rectification switch, wherein the transformer has a secondary winding connected in series with the synchronous rectification switch, the synchronous rectification controller comprising: a drive node coupled to the synchronous rectification switch, wherein the synchronous rectification controller drives the synchronous rectification switch via the drive node to control electrical connection between the secondary winding and a power line; a high-voltage node, coupled to a channel of the synchronous rectification switch; and the high-voltage semiconductor device of claim 1, wherein the high-voltage node is electrically connected to the anode,  according to teaching of Chiu above, in order to form a flyback power supply (Chiu para [0009]), as taught by Chiu above  and further configure Hunag & Chiu’s power supply  such that cathode of the schottky diode (C as marked in Chiu Fig. 3 above) of the high voltage semiconductor  device is connected to a capacitor 17 (claimed operating voltage capacitor) to charge the capacitor, in order to  timing control of the synchronous rectifier controller used in power supply, as taught by Lin above. 


Allowable Subject Matter

Claim 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 6 & 7, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

further disclose, wherein, in light of a top view, at least a portion of the control gate overlaps with an isolation region , the well, the body and the doped source (Claim 6).
further disclose, wherein, in light of a top view, the Schottky barrier diode  is formed inside a Schottky region having a first doped region of the first conduction type, and the first doped region surrounds the Schottky barrier junction (Claim 7).
Claims 8-9 objected to being dependent on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/               Examiner, Art Unit 2813                                                                                                                                                                                         
/SHAHED AHMED/               Primary Examiner, Art Unit 2813